DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 16 November 2022.  Claims 1, 2 and 6-16 are currently pending of which claims 1, 6, 7 and 10 are currently amended and claims 11-16 are new.  Claims 3-5 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 13 and 14, it is unclear as to what specifically is mean by “a charging amount of the Mn compound per one time is constant”.  For the purpose of Examination it has been interpreted broadly to refer to a constant value at any period of time, for example a single portion of a period of time, a single addition time, or the entirety of the addition time.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 16 November 2022.  The rejections to the claims presented under 35 USC 102 in the Office Action of 14 September 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. CN 102061490 to Liang et al. (Liang) in view of US Patent Application Publication No. 2010/0218858 to Baker et al. (Baker).  
As to claim 1, Laing teaches a method for manufacturing a MnAl alloy, the method comprising electrolyzing molten salt containing an Mn compound (MnCl2) and an Al compound (AlCl3) to deposit a MnAl alloy, the method further comprising additionally charging the Mn compound into the molten salt electrolyte during the electrolyzing, wherein the electrolyzing is considered more broadly to be the process as a whole from the first electrodeposit to the final electrodeposit (Paragraph 0008).  However, Liang fails to further teaches that the MnAl alloy is heat treated.  
However, Baker also discusses MnAl alloys and teaches that the alloys can be made magnetic via the application of a heat treatment (Paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Liang by heat treating the MnAl alloy to make it magnetic as taught by Baker.  Baker further teaches that the heat treatment is, for example, between 400 and 600°C, thus imparting metamagnetism to the MnAl alloy as evidenced by, at least, the present disclosure (Paragraph 0033). 
As to claim 2, the combination of Liang and Baker teaches the method of claim 1.  Liang further teaches that the addition is performed so that the Mn compound in the molten salt is maintain at 0.6 to 2.1% (Paragraph 0008).
As to claim 6, the combination of Liang and Baker teaches the method of claim 3.  Baker further teaches that the heat treatments is performed in an inert gas, argon, atmosphere (Paragraph 0030).
As to claim 7, the combination of Liang and Baker teaches the method of claim 1.  Liang further teaches that the formed MnAl is amorphous, thus considered to be “powdery”, and is deposited via conducting the electrolysis at 50-100 mA/cm2 with a concentration of Mn at 0.6 to 2.1%, thus embodiments of 50 mA or more per 1 mass% (Paragraphs 0005 and 0008).
As to claim 8, the combination of Liang and Baker teaches the method of claim 1.  Liang further teaches that the molten salt comprises an alkali metal halide, NaCl (Paragraph 0008).
As to claim 9, the combination of Liang and Baker teaches the method of claim 8.  Liang further teaches that the molten salt further comprises a rare earth halide (Paragraph 0008).
As to claim 10, the combination of Liang and Baker teaches the method of claim 1.  Liang further teaches that the electrolysis occurs at a temperature of 160 to 220°C at 50-100 mA/cm2 (Paragraph 0008).
As to claim 12, the combination of Liang and Baker teaches the method of claim 1. Liang further teaches that the Mn compound is added periodically during the electrolyzing (Paragraph 0008).
As to claim 14, the combination of Liang and Baker teaches the method of claim 12.  Liang further teaches that the charging amount of the Mn compound at one addition time is a single constant value addition, for example, at the addition prior to the second plating (Paragraph 0041). 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liang and Baker as applied to claim 14 above, and further in view of US Patent Application Publication No. 2016/0108532 to Powell et al. (Powell).
As to claim 16, the combination of Liang and Baker teaches the method of claim 14.  However, Liang is silent as to a specific form for the addition of the manganese chloride.  However, Powell also discusses additions of reactants to molten salt baths for the production of metals and teaches that a particularly effective form for feeding is as pellets such that the reactant can sink and dissolve (Paragraphs 0165-0167).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the manganese chloride to the bath of Laing as pellets in order to allow for the reactant to sink and dissolve in the bath as taught by Powell.  

Claims 1, 2, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Baker and further in view of US Patent No. 2,961,387 to Slatin et al. (Slatin).  
As to claims 1, 11 and 13, Laing teaches a method for manufacturing a MnAl alloy, the method comprising electrolyzing molten salt containing an Mn compound (MnCl2) and an Al compound (AlCl3) to deposit a MnAl alloy (Paragraph 0008).  However, Liang fails to further teaches that the MnAl alloy is heat treated.  
However, Baker also discusses MnAl alloys and teaches that the alloys can be made magnetic via the application of a heat treatment (Paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Liang by heat treating the MnAl alloy to make it magnetic as taught by Baker.  Baker further teaches that the heat treatment is, for example, between 400 and 600°C, thus imparting metamagnetism to the MnAl alloy as evidenced by, at least, the present disclosure (Paragraph 0033). 
However, Liang, under a narrower interpretation, fails to teach that the Mn compound is added to the bath during electrolyzing, i.e. added to the bath while application of voltage/current is actively causing electrolytic reactions.  Liang discusses the importance of maintaining a concentration of the Mn compound at predetermine level during electrolysis; however, Laing teaches that this is done via performing short runs of electrolysis with Mn compound makeup between each run.  However, Slatin also discusses the importance of maintaining a constant bath composition during the electrodeposition of an alloy in molten bath electrolysis.  Slatin teaches that the bath composition is preferably kept constant during the entirety of the electrolysis by continuously adding the reactant for the alloying element at a constant rate of deposition that synchronizes with the rate of electrolytic decomposition of the alloying element (Column 3, Lines 65-67; Column 7, Lines 24-27 and 44-45).  Therefore, it would have bene obvious to one or ordinary skill in the art that the desired concentration of Mn compound could be maintained effectively via the continuous addition of the Mn compound at a constant rate that matches the decomposition of the Mn compound as taught by Slatin with the added benefit of eliminating the need to stop the electrolytic process.  
As to claim 2, the combination of Liang, Baker and Slatin teaches the method of claim 1.  Liang further teaches that the addition is performed so that the Mn compound in the molten salt is maintain at 0.6 to 2.1% (Paragraph 0008), which would have been obvious to maintain in the addition method of the combination.  
As to claim 6, the combination of Liang, Baker and Slatin teaches the method of claim 3.  Baker further teaches that the heat treatments is performed in an inert gas, argon, atmosphere (Paragraph 0030).
As to claim 7, the combination of Liang, Baker and Slatin teaches the method of claim 1.  Liang further teaches that the formed MnAl is amorphous, thus considered to be “powdery”, and is deposited via conducting the electrolysis at 50-100 mA/cm2 with a concentration of Mn at 0.6 to 2.1%, thus embodiments of 50 mA or more per 1 mass% (Paragraphs 0005 and 0008).
As to claim 8, the combination of Liang, Baker and Slatin teaches the method of claim 1.  Liang further teaches that the molten salt comprises an alkali metal halide, NaCl (Paragraph 0008).
As to claim 9, the combination of Liang, Baker and Slatin teaches the method of claim 8.  Liang further teaches that the molten salt further comprises a rare earth halide (Paragraph 0008).
As to claim 10, the combination of Liang, Baker and Slatin teaches the method of claim 1.  Liang further teaches that the electrolysis occurs at a temperature of 160 to 220°C at 50-100 mA/cm2 (Paragraph 0008).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liang, Baker and Slatin as applied to claim 13 above, and further in view of Powell.
As to claim 15, the combination of Liang, Baker and Slatin teaches the method of claim 13.  However, Liang is silent as to a specific form for the addition of the manganese chloride.  However, Powell also discusses additions of reactants to molten salt baths for the production of metals and teaches that a particularly effective form for feeding is as pellets such that the reactant can sink and dissolve (Paragraphs 0165-0167).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the manganese chloride to the bath of Laing as pellets in order to allow for the reactant to sink and dissolve in the bath as taught by Powell.  

Response to Arguments
Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive.
Applicants argue that the prior art does not meet the claim limitations wherein the Mn compound is added to the molten salt during the electrolyzing.  However, the Examiner maintains that, as discussed above, the Applicant is too narrowly defining “during the electrolyzing” and maintains that Laing does teach the claim limitation.  Additionally, to further prosecution, and to incorporate new dependent claims 11 and 13, the Examiner has presented new rejections, as above, in view of Slatin.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794